In the original opinion we made the following statement: "Miss Gladys Hartz alone applies to this court for relief. Hence we are not concerned with said judgment in so far as it affects the other two defendants, to wit, Mrs. Cora Hartz and Julius Hartz."
In the application for rehearing in this case, our attention was called to the fact that the application for review of the judgment rendered by the Court of Appeal for the parish of Orleans is signed also by the defendants Mrs. Cora Hartz and Julius Hartz.
We were led into the error complained of by the fact that the defendants Mrs. Cora Hartz and Julius Hartz had not signed the application to this court for the writ of certiorari jointly with Miss Gladys Hartz, but had affixed their signatures to said application, below the jurat of the notary public, to the affidavit made by Gladys Hartz, and under a joint application made by the other defendants *Page 434 
and written in a single line, a most unusual place for the signatures of an applicant to this court for a writ of review.
Working, as the judges of this court do, under great stress at all times, because of the congestion in the business of the court, and because of the enormous records which we are required to read and digest in a number of cases, we have not the time to make a microscopic investigation of pleadings addressed to us in any case. Mere regularity in the form of such applications will obviate mistakes and lessen the burden of the court. The effect, however, of the inadvertence to which we have been directed does not necessitate any change in the views of the court as set forth in the original opinion, but requires a mere amendment of our decree as to the other two defendants, Mrs. Cora Hartz and Julius Hartz.
It is therefore ordered that our original decree be and is hereby amended so as to read as follows: The judgment of the district court and of the Court of Appeal is therefore reversed and set aside as to all of the defendants, relators here, and it is now ordered that the answer and reconventional demand of Miss Gladys Hartz be reinstated and that the case be proceeded with in due course as to all defendants, and as hereinabove set forth. Plaintiff to pay all costs in this court and in the Court of Appeal, and all such costs in the district court to await the final determination of the case against defendants.
It is further ordered that our original decree, as amended, be made the final judgment of this court. *Page 435